        Case 4:21-cv-00005-DC-DF Document 1 Filed 01/27/21 Page 1 of 38




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   PECOS DIVISION

JAMES L. AHERN, JR.                              §
    Plaintiff,                                   §
                                                 §
v.                                               §      CAUSE NO. 4:21-cv-5
                                                 §
ROBERT MOULTON BRIGGS,                           §
BRIGGS/FREEMAN REAL ESTATE                       §
BROKERAGE, INC., D/B/A BRIGGS                    §
FREEMAN SOTHEBY’S INTER-                         §
NATIONAL REALTY, IG ICON                         §
GLOBAL REAL ESTATE, LLC,                         §
MATTHEW CLARK MCWILLIAMS,                        §
MCM REAL ESTATE ADVISORS, LLC,                   §
AND BERNARD UECHTRITZ                            §
                                                 §
        Defendants.                              §

                                    NOTICE OF REMOVAL

        COMES NOW Bernard Uechtritz and IG Icon Global Real Estate, LLC, Defendants in the

above-referenced case (“Defendants”) and file this their Notice of Removal and would respectfully

show this Court as follows:

                                              I.
                                    The Removed Proceeding

        1.      The underlying proceeding was filed in the 394th Judicial District Court, Jeff Davis

County, Texas, Cause No. CV2002661, entitled, James L. Ahern, Jr., Plaintiff v. Robert Moulton

Briggs, Briggs/Freeman Real Estate Brokerage, Inc. d/b/a Briggs Freeman Sotheby’s

International Realty, IG Icon Global Real Estate, LLC, Matthew Clark McWilliams, MCM Real

Estate Advisors, LLC and Bernard Uechtritz, Defendants (the “State Court Lawsuit”). Plaintiff’s

attorneys-of-record are D. John Neese, Andrew K. Meade, Wayne D. Collins and Leann M.

Pinkerton of Meade & Neese, LLP, 2118 Smith St., Houston, Texas 77002. Defendants’ attorney

of record is Joyce W. Lindauer, Joyce W. Lindauer Attorney, PLLC, 1412 Main St., Suite 500,

Notice of Removal
Page 1
        Case 4:21-cv-00005-DC-DF Document 1 Filed 01/27/21 Page 2 of 38




Dallas, Texas 75202. All current pleadings, process, orders, and other filings in the state court

action are attached to this notice as required by 28 U.S.C. §1446(a).

                                              II.
                                      Grounds For Removal

        2.      The State Court Lawsuit is removed pursuant to 28 U.S.C. §§1441 and/or 1452.

This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §1334 in that the

United States Bankruptcy Court for the Northern District of Texas, Fort Worth Division (the

“Bankruptcy Court”) expressly retained jurisdiction over the subject matter of the State Court

Lawsuit pursuant to an order of the Bankruptcy Court in the Chapter 11 case of KC7 Ranch Ltd.,

et. al., Debtors, Case No. 17-45166-mxm (the “Bankruptcy Case”). The subject matter of the State

Court Lawsuit is a real estate commission allegedly earned by the Plaintiff on the sale of certain

real property known as the “KC7 Ranch”. The sale of the KC7 Ranch by the Debtor in the

Bankruptcy Case was approved pursuant to an order titled “Order Approving Motion for Order

Authorizing (I) Sale of the KC7 Ranch and Related Property Free and Clear of all Liens, Claims,

Encumbrances, and Interests, and (B) Assumption and Assignment of Certain Executory Contracts

and Unexpired Leases in Connection with the Sale” entered by the Bankruptcy Court on

January 28, 2019 (the “Bankruptcy Order”). A true and correct copy of the Bankruptcy Order is

attached hereto as Exhibit “A” and incorporated herein by reference.

        3.      In paragraph 27 of the Bankruptcy Order, the Bankruptcy Court retained

jurisdiction as follows:

                F. RETENTION OF JURISDICTION

                       27.     This Court shall retain exclusive jurisdiction to interpret and enforce
                the provisions of the Purchaser APA, and all aspects of this Order and further to
                hear and determine any and all disputes between the Debtors, CMP, the Purchaser
                and/or any interested party.



Notice of Removal
Page 2
        Case 4:21-cv-00005-DC-DF Document 1 Filed 01/27/21 Page 3 of 38




        4.      The federal courts have original and exclusive jurisdiction over bankruptcy matters.

28 U.S.C. §1334. The Bankruptcy Order was expressly predicated on provisions of the U.S.

Bankruptcy Code, i.e., the Bankruptcy Court’s authority to approve the sale of property of the

bankruptcy estate and assignment of related contracts under 11 U.S.C. §§ 105, 363 and 365.

Therefore, this is a civil proceeding “arising in” a case under Title 11 of the United States Code,

over which this Court has jurisdiction under 28 U.S.C. §1334(b). As such, this proceeding is

removable pursuant to 28 U.S.C. § 1452.

        5.      This Court further has jurisdiction over the State Court Lawsuit because it is

“related to” the Bankruptcy Case under 28 U.S.C. §1334(b). In connection with the sale of the

KC7 Ranch, the Bankruptcy Court approved the Debtor’s retention of the Defendants as

professionals for the purpose of marketing and selling the Ranch, and the payment of the

Defendants’ real estate commissions from property of the bankruptcy estate. A true and correct

copy of the Bankruptcy Court’s Order Granting Expedited Application to Employ Broker, entered

October 3, 2018, is attached hereto as Exhibit “B” and incorporated herein by reference. To the

extent the Plaintiff alleges that the subject commissions were awarded to the wrong parties, which

the Defendants deny, redress could be sought against the bankruptcy estate. Any action that may

“conceivably have any effect” on the estate is “related to” the bankruptcy case and, therefore,

subject to jurisdiction of the bankruptcy court under 28 U.S.C. §1334(b). Randall & Blake, Inc.

v. Evans (In re Canion), 196 F.3d 579, 585 (5th Cir. 1999).

        6.      Defendants will promptly file a copy of this notice of removal with the clerk of the

State Court Lawsuit pursuant to Federal Rule of Bankruptcy Procedure 9027(c).




Notice of Removal
Page 3
        Case 4:21-cv-00005-DC-DF Document 1 Filed 01/27/21 Page 4 of 38




        7.      This notice of removal (a) concerns a civil action commenced after the Debtor’s

bankruptcy case was commenced, (b) is filed within the time provided by the Bankruptcy Rules,

and (c) is, therefore, timely under Federal Rule of Bankruptcy Procedure 9027(a)(3).

        8.      Attached to this notice as Exhibit “C” and “D” are the following documents:

                      Exhibit “C” - A copy of the Plaintiff’s Original Petition and Request for
                       Disclosure; and
                      Exhibit “D”- A copy of Defendants Bernard Uechtritz’s and IG Icon Global
                       Real Estate, LLC’s Original Answer

        WHEREFORE, PREMISES CONSIDERED, Defendants respectfully request that the

State Court Lawsuit be removed to the United States District Court for the Western District of

Texas, Pecos Division, and for such other and further relief to which it may be justly entitled.

        Dated: January 27, 2021.

                                                  Respectfully submitted,

                                                    /s/ Joyce W. Lindauer
                                                  Joyce W. Lindauer
                                                  State Bar No. 21555700
                                                  Guy H. Holman
                                                  State Bar No. 24095171
                                                  Kerry S. Alleyne
                                                  State Bar No. 24066090
                                                  Joyce W. Lindauer Attorney, PLLC
                                                  1412 Main St., Suite 500
                                                  Dallas, Texas 75202
                                                  Telephone: (972) 503-4033
                                                  Facsimile: (972) 503-4034
                                                  Email: joyce@joycelindauer.com
                                                          guy@joycelindauer.com
                                                          kerry@joycelindauer.com

                                                  ATTORNEYS FOR BERNARD UECHTRITZ
                                                  AND IG ICON GLOBAL REAL ESTATE,
                                                  LLC




Notice of Removal
Page 4
        Case 4:21-cv-00005-DC-DF Document 1 Filed 01/27/21 Page 5 of 38




                                CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the above and foregoing document has been
delivered via email and certified mail to the below counsel of record, on this the 27th day of
January, 2021.

D. John Neese
Andrew K. Meade
Wayne D. Collins
Leann M. Pinkerton
Meade & Neese, LLP
2118 Smith St.
Houston, Texas 77002

                                                   /s/ Joyce W. Lindauer
                                                 Joyce W. Lindauer




Notice of Removal
Page 5
Case 4:21-cv-00005-DC-DF Document 1 Filed 01/27/21 Page 6 of 38




                  EXHIBIT “A”
    Case 17-45166-mxm11
            Case 4:21-cv-00005-DC-DF
                         Doc 343 Filed 01/28/19
                                        Document Entered
                                                 1 Filed 01/28/19
                                                         01/27/21 10:32:40
                                                                   Page 7 ofPage
                                                                            38 1 of 13




The following constitutes the ruling of the court and has the force and effect therein described.


Signed January 28, 2019
                                            ____________________________
                                            United States Bankruptcy Judge
_____________________________________________________________________
                                      IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE NORTHERN DISTRICT OF TEXAS
                                               FORT WORTH DIVISION

               In re:
                                                                             CASE NO. 17-45166-mxm
               KC7 RANCH, LTD, et al.,                                       Chapter 11
                                                                             (Jointly Administered)
                                          Debtors.


      ORDER APPROVING MOTION FOR ORDER AUTHORIZING (I) SALE OF THE KC7
       RANCH AND RELATED PROPERTY FREE AND CLEAR OF ALL LIENS, CLAIMS,
       ENCUMBRANCES, AND INTERESTS AND (B) ASSUMPTION AND ASSIGNMENT
          OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES IN
                         CONNECTION WITH THE SALE


               On January 25, 2019, this Court held a hearing on the Motion for Order Authorizing (I) Sale of the

      KC7 Ranch and Related Property Free and Clear of All Liens, Claims, Encumbrances, and Interests and (B)

      Assumption and Assignment of Certain Executory Contracts and Unexpired Leases in Connection with the Sale

      [Docket No. 316] (the "363 Motion") filed by Joseph M. Coleman, Chief Marketing Professional

      (the "CMP") for the bankruptcy estate of KC7 Ranch, Ltd. (the "Debtor") and its affiliated

      Debtors, KC7 Partners, LLC; KC7 GP, LLC; and KC7 Holdings, LLC (collectively with the Debtor,

      the "Debtors") pursuant to 11 U.S.C. §§ 105, 363, and 365 and Bankruptcy Rules 2002, 6004, and

      6006. The Court finds that: (i) it has jurisdiction over this matter pursuant to 28 U.S.C. § 1334; (ii)



      ORDER APPROVING MOTION FOR ORDER AUTHORIZING SALE OF THE KC7 RANCH                                  PAGE 1
      6709370 v10 (71616.00002.000)
Case 17-45166-mxm11
        Case 4:21-cv-00005-DC-DF
                     Doc 343 Filed 01/28/19
                                    Document Entered
                                             1 Filed 01/28/19
                                                     01/27/21 10:32:40
                                                               Page 8 ofPage
                                                                        38 2 of 13



 this matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); (iii) the statutory predicates for

 the relief are 11 U.S.C. §§ 105, 363, and 365 and Rules 2002, 6004, 6006, and 9014 of the Federal

 Rules of Bankruptcy Procedure; (iv) the CMP and Broker (as defined in the 363 Motion) have

 thoroughly and completely marketed the Property (as defined in the 363 Motion) to yield the

 highest and/or best offer under the circumstances; (v) Debtors previously marketed the Property

 without providing any offers presented to the Bankruptcy Court; (vi) the CMP, on behalf of the

 Debtors, has demonstrated good, sufficient and sound business reasons and justifications for the

 sale of the Property, including the mandate to sell the Property as set forth in the Order Authorizing

 and Approving Debtors' Retention of a Chief Marketing Professional. [Docket No. 228]; (vii)

 approval of the Purchaser APA (defined below) and the consummation of the closing of the

 transaction set forth in the Purchaser APA is in the best interest of the Debtors, their creditors, their

 estates and all parties in interest; (viii) the Purchaser has deposited $1.5 million with the Title

 Company (as defined below); (ix) Purchaser is financially capable of performing and has agreed and

 represented that it shall perform all of its obligations under the Purchaser APA; (x) the Debtors are

 capable of and shall perform all of their respective obligations under the Purchaser APA; (xi) the

 relief requested in the 363 Motion is in the best interests of the Debtors, their estates, and their

 creditors; (xii) proper and adequate notice of the 363 Motion and all exhibits attached thereto, and

 the Bid Procedures attached to and approved by this Court's Order Approving Expedited Motion for

 Order (I) Approving Bid Procedures for Sale of KC7 Ranch Property and Related Assets; (II) Approving Bid

 Protections; and (III) Approving the Form and Manner of Notice of Auction [Docket No. 324] (the "Bid

 Procedures Order") and the hearing thereon has been given and that no other or further notice is

 necessary; (xiii) a reasonable opportunity to object or be heard regarding the relief requested in the

 363 Motion has been afforded to all interested parties; (xiv) the CMP, on behalf of the Debtors, has

 provided full and adequate notice of any properly served upon all applicable parties-in-interest: a)


 ORDER APPROVING MOTION FOR ORDER AUTHORIZING SALE OF THE KC7 RANCH                                PAGE 2
 6709370 v10 (71616.00002.000)
Case 17-45166-mxm11
        Case 4:21-cv-00005-DC-DF
                     Doc 343 Filed 01/28/19
                                    Document Entered
                                             1 Filed 01/28/19
                                                     01/27/21 10:32:40
                                                               Page 9 ofPage
                                                                        38 3 of 13



 Notice of (A) Auction for the Sale of the KC7 Ranch Property and Related Assets and (B) Hearing

 to Approve Sale [Docket No. 326] on January 4, 2019 and b) Notice of (I) Potential Assumption

 and Assignment of Executory Contracts and Unexpired Leases and (II) Cure Amounts [Docket No.

 330] on January 8, 2019; (xv) upon the record herein, including, without limitation, all evidence

 presented at the hearing on January 25, 2019 (the "Sale Hearing") and all arguments made by

 counsel, the CMP has shown good, sufficient, and sound business purpose and justification for the

 relief requested in the 363 Motion; (xvi) Franklin Mountain KC7, LLC (the "Purchaser") has

 complied with all material terms and procedures of the Bid Procedures and Bid Procedures Order

 and accordingly is participating in an arm's-length transaction in good faith, without collusion, and in

 a fair and equitable manner; (xvii) the consideration to be paid by the Purchaser for the Property

 pursuant to the terms of the Purchaser PSA, as defined below, (the "Purchase Price") constitutes a

 reasonably equivalent value for the Property; (xviii) there are no outstanding, unpaid cure obligations

 necessary to assume the Designated Contracts (as defined below) pursuant to 11 U.S.C. § 365; (xix)

 the Purchaser has provided adequate assurance of future performance as necessary to assume the

 Designated Contracts pursuant to 11 U.S.C. § 365; and (xx) therefore, cause exists to grant the 363

 Motion as provided herein. Accordingly,

 IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

 A.       RESOLUTION OF OBJECTIONS

          1.        All objections to the 363 Motion not expressly resolved herein, including those

 objections related in any way to the assumption and assignment to the Purchaser of any Designated

 Contract, that have not been withdrawn are hereby overruled or denied.




 ORDER APPROVING MOTION FOR ORDER AUTHORIZING SALE OF THE KC7 RANCH                               PAGE 3
 6709370 v10 (71616.00002.000)
Case 17-45166-mxm11
        Case 4:21-cv-00005-DC-DF
                      Doc 343 Filed 01/28/19
                                    Document 1Entered
                                                Filed 01/27/21
                                                      01/28/19 10:32:40
                                                                Page 10 ofPage
                                                                           38 4 of 13




 B.          APPROVAL OF SALE FREE AND CLEAR OF LIENS, CLAIMS, AND ENCUMBRANCES

             2.       363 Motion Approval. Pursuant to all applicable statutory and procedural predicates,

 including, without limitation, sections 105(a), 363(b), 363(f) and 365 of the Bankruptcy Code1 and

 Bankruptcy Rules 2 2002, 6004, 6006 and 9014, the 363 Motion is hereby approved as provided

 herein and the Purchase and Sale Contract (the "Purchaser APA"), substantially in the form

 attached as Exhibit A to this Order, is hereby approved in its entirety, subject to any non-material

 modifications made prior to the closing of the sale transaction contemplated by the Purchaser APA

 (the "Closing") as set forth therein, and subject to the terms and conditions contained in this Order,

 the Debtors, CMP and Purchaser are authorized, directed and ordered to take all actions and to

 execute all documents and certifications necessary to consummate the Purchaser APA.

             3.       Transfer of Purchased Assets Free and Clear. Pursuant to sections 105(a), 363(b)

 and 363(f) of the Bankruptcy Code, the Debtors are authorized, directed and ordered to transfer the

 Property in accordance with the terms of the Purchaser APA. The Property shall be transferred to

 the Purchaser, and upon consummation of the Purchaser APA and Closing, such transfer shall (i) be

 valid, legal, binding, and effective; (ii) vest the Purchaser with all right, title, and interest of the

 Debtors in the Property; and (iii) be free and clear of all liens, claims, and encumbrances, tenancies,

 water leases, including, but not limited to, The Wolfcamp Partners lease, property management

 agreements and property service agreements, or other agreements, if any, affecting the Property and

 not constituting a Designated Contract (as defined below), except Permitted Encumbrances (as

 defined in the Purchaser APA) (collectively "Liens and Claims"), with all such Liens and Claims to

 attach to the proceeds of the sale in the order of their priority and with the same validity, force, and




 1
  References to the Bankruptcy Code mean 11 U.S.C. §§ 101, et seq. All section references cited herein refer to the Bankruptcy Code
 unless specifically noted otherwise.
 2
     References to the Bankruptcy Rules mean the Federal Rules of Bankruptcy Procedure.

 ORDER APPROVING MOTION FOR ORDER AUTHORIZING SALE OF THE KC7 RANCH                                                          PAGE 4
 6709370 v10 (71616.00002.000)
Case 17-45166-mxm11
        Case 4:21-cv-00005-DC-DF
                      Doc 343 Filed 01/28/19
                                    Document 1Entered
                                                Filed 01/27/21
                                                      01/28/19 10:32:40
                                                                Page 11 ofPage
                                                                           38 5 of 13



 effect which they now have against the Property, if any, subject to any claims and defenses the

 Debtors and/or creditors may possess with respect thereto, except as otherwise provided herein.

          4.        Highest and Best Bid. The sale terms set forth in the Purchaser APA represent the

 highest and best offer received by the CMP and Broker for the Property. The Purchase Price set

 forth in the Purchaser APA is fair and reasonable. The terms of the Purchaser APA, which have

 been negotiated and proposed by the CMP and Purchaser in good faith, from an arm's length

 bargaining position, and without fraud, collusion or any impropriety whatsoever, are approved.

          5.        Debtors' Authorization. The Debtors are authorized, directed, and ordered to sell

 and transfer the Property to the Purchaser on behalf of the Debtors. Debtors' representative, with

 authority to legally bind each of the Debtors (the "Debtors' Representative"), is authorized,

 directed, and ordered to (i) execute the Purchaser APA within two (2) business days after entry of

 this Order; (ii) execute any and all deeds, bills of sale, certificates, affidavits, assignments,

 certifications, acknowledgments, agreements, disclosures, and other closing documents necessary or

 appropriate to transfer the Property to the Purchaser or to its assignees, including without limitation

 each and every exhibit to the Purchaser APA (as may be reasonably modified as necessary for

 Closing), and other documentation and certificates as required by the Title Company for Closing;

 (iii) execute an assignment assigning all of each of Debtors' rights and obligations under the

 Designated Contract, in form and content reasonably satisfactory to Purchaser; and (iv) provide

 information, answer questions, and otherwise reasonably cooperate with the CMP and aid with the

 Closing.

          6.        Section 363(m) - Good Faith Purchaser. Purchaser is not an "insider" or "affiliate"

 of the Debtors, the CMP or Broker (as such terms are defined in section 101(31) of the Bankruptcy

 Code). None of the Debtors, CMP, Broker or Purchaser have engaged in any conduct that would

 prevent the application of section 363(m) of the Bankruptcy Code to this transaction. Purchaser is a


 ORDER APPROVING MOTION FOR ORDER AUTHORIZING SALE OF THE KC7 RANCH                              PAGE 5
 6709370 v10 (71616.00002.000)
Case 17-45166-mxm11
        Case 4:21-cv-00005-DC-DF
                      Doc 343 Filed 01/28/19
                                    Document 1Entered
                                                Filed 01/27/21
                                                      01/28/19 10:32:40
                                                                Page 12 ofPage
                                                                           38 6 of 13



 good-faith purchaser of the Property, participated in the sale transaction in good faith and did not

 collude with or take unfair advantage of any other party during the sale process. The Purchase Price

 to be paid at Closing by the Purchaser is fair and reasonable and represents equivalent and fair

 market value for the Property. Further, Purchaser will be acting in good faith in closing the

 transaction contemplated by the Purchaser APA pursuant to this Order. The Purchaser is therefore

 a "good faith purchaser" within the meaning of section 363(m) of the Bankruptcy Code and, as such,

 is entitled to all the protection afforded by that section of the Bankruptcy Code.

          7.        Good Faith. Pursuant to section 363(m) of the Bankruptcy Code, the reversal or

 modification of this Order on appeal will not affect the validity of the transfer of the Property to

 Purchaser, unless such transfer of the Property to Purchaser and the consummation of the sale

 transaction authorized by this Order are stayed by this Court or such other court of competent

 jurisdiction, pending appeal, prior to the Closing.

          8.        Section 363(n) – Unavoidable Sale.     None of the Debtors, CMP, Broker, or

 Purchaser have engaged in any conduct that would cause or permit the Purchaser APA or the

 transactions contemplated thereby to be avoided under section 363(n) of the Bankruptcy Code. The

 Purchaser is unaffiliated with any other potential bidders, and did not enter into any agreement with,

 intimidate, conspire with, or otherwise collude with any party to adversely affect the Purchase Price

 or any bidding for the Property. Given the Purchase Price to be paid by the Purchaser, Purchaser's

 good faith, and lack of any evidence of collusion or adverse behavior by the Purchaser or any other

 party, the sale of the Property to Purchaser shall be unavoidable under section 363(n) of the

 Bankruptcy Code.

          9.        Closing. The Closing Date (as defined in the Purchaser's APA) shall occur on or

 before February 15, 2019, or such other date that is within fifteen (15) days thereafter at the




 ORDER APPROVING MOTION FOR ORDER AUTHORIZING SALE OF THE KC7 RANCH                             PAGE 6
 6709370 v10 (71616.00002.000)
Case 17-45166-mxm11
        Case 4:21-cv-00005-DC-DF
                      Doc 343 Filed 01/28/19
                                    Document 1Entered
                                                Filed 01/27/21
                                                      01/28/19 10:32:40
                                                                Page 13 ofPage
                                                                           38 7 of 13



 discretion of the CMP or as the CMP and Purchaser may mutually agree or is otherwise ordered by

 this Court.

          10.       Satisfaction of Section 363(k). Hitachi Infrastructure Systems (America), LLC's

 ("Hitachi") possesses a properly perfected secured claim in and against the Property. Hitachi was

 provided adequate and proper notice of the Auction and an opportunity to credit bid its secured

 claim in accordance with section 363(k) of the Bankruptcy Code. Hitachi declined to exercise its

 right to credit bid.

          11.       Satisfaction of Section 363(f). The terms and conditions of the Purchaser APA

 satisfy section 363(f) of the Bankruptcy Code. As to Hitachi, the proposed sale satisfies section

 363(f)(2) of the Bankruptcy Code because Hitachi consents to the sale. The proposed sale also

 satisfies section 363(f)(3) of the Bankruptcy Code because the net proceeds from the Closing of the

 Purchaser APA are greater than the value of all liens on the Property, including Hitachi's. The

 transfer of the Property to the Purchaser under the Purchaser APA upon Closing shall therefore be

 a legal, valid, and effective transfer of the Property, and shall vest Purchaser with all right, title, and

 interest of the Debtors to the Property free and clear of all Liens and Claims.

          12.       Taxes. All ad valorem taxes owed and unpaid by the Debtors with respect to the

 Property which are secured by first and prior liens on the Property, if any exist, shall be paid at

 Closing of the sale contemplated herein. Specifically: (i) the ad valorem tax lien for tax year 2018

 and prior pertaining to the Property shall attach to the sale proceeds and the Title Company shall

 pay all ad valorem tax debt owed incident to the Property immediately upon Closing; and (ii) the ad

 valorem taxes for the year 2019 pertaining to the Property shall be prorated in accordance with the

 Purchaser PSA and shall become the responsibility of the Purchaser and the year 2019 ad valorem

 tax liens shall be retained against the Property until such taxes are paid in full.

 C.       EFFECTUATION OF SALE AND DISTRIBUTION OF PROCEEDS


 ORDER APPROVING MOTION FOR ORDER AUTHORIZING SALE OF THE KC7 RANCH                                  PAGE 7
 6709370 v10 (71616.00002.000)
Case 17-45166-mxm11
        Case 4:21-cv-00005-DC-DF
                      Doc 343 Filed 01/28/19
                                    Document 1Entered
                                                Filed 01/27/21
                                                      01/28/19 10:32:40
                                                                Page 14 ofPage
                                                                           38 8 of 13



          13.       Payment of Purchase Price. All amounts payable by Purchaser in performance of

 the Purchaser APA, including the Purchase Price, shall be paid by wire transfer at Closing directly to

 Lawyers Title Lathram Pou & Associates, 4131 N. Central Expressway, Dallas, Texas 75204,

 Attention: Monica Forman (the "Title Company"), as escrow agent on behalf of the Debtors.

          14.       Payment of Fees at Closing. The Title Company shall distribute and/or escrow, as

 applicable, the following amounts from the Purchase Price received at Closing:

                    A. Hitachi: Pursuant to the Order Granting Joint Motion of Hitachi and the Darden
                       Claimants for an order Approving and Allowing the Modified Claims of Hitachi, as
                       Ordered [Docket No. 230] (the “Hitachi Claims Order”), Hitachi shall be paid
                       at Closing as follows:

                                 1. Secured claim in the amount of $22,450,152.26; plus

                                 2. Interest accrued through January 31, 2019 in the amount of
                                    $2,807,042.15; plus

                                 3. Interest accruing from February 1, 2019 through Closing at the rate of
                                    $7,541.30 per day, in the event Closing does not occur prior to February
                                    1, 2019; plus

                                 4. Post-Petition Fees, Costs/Expenses (as defined in the Hitachi Claims
                                    Order), in the amount of $763,163,61, pursuant to the Hitachi
                                    Infrastructure's Application to Determine Amount of Reasonable Post-Petition Fees,
                                    Costs, and Expenses, etc. [Docket No. 339] (the "Expense Application");
                                    and the entry of this Order shall constitute an Order of the Court
                                    approving, as filed, the Expense Application, and no further hearing on
                                    the Expense Application is necessary; plus

                                 5. Escrow, pending further Court order, a reserve for approved Hitachi
                                    Post-Petition Fees, Costs and Expenses (as defined in the Hitachi Claims
                                    Order, for the period on and after January 1, 2019, in the amount of
                                    $90,000.00.

                    B. CMP: Pursuant to the Order Authorizing and Approving Debtors' Retention of a Chief
                       Marketing Professional [Docket No. 228], Joseph M. Coleman shall receive at
                       Closing payment in accordance with 11 U.S.C. § 326(a) in the amount of
                       $998,250.00.

                    C. Broker: Pursuant to the Order Granting Expedited Application to Retain Broker
                       [Docket No. 260], Icon Global Group/Briggs Freeman Sotheby's International
                       Realty shall receive a 6% commission in the amount of $1,950,000.



 ORDER APPROVING MOTION FOR ORDER AUTHORIZING SALE OF THE KC7 RANCH                                           PAGE 8
 6709370 v10 (71616.00002.000)
Case 17-45166-mxm11
        Case 4:21-cv-00005-DC-DF
                      Doc 343 Filed 01/28/19
                                    Document 1Entered
                                                Filed 01/27/21
                                                      01/28/19 10:32:40
                                                                Page 15 ofPage
                                                                           38 9 of 13



                    D. Waterfall Escrow: Escrow, pending further Court order, a reserve in the
                       amount of $2,006,000 for the benefit of Hitachi America, Ltd. in connection
                       with the Net Proceeds calculation as provided in ¶ 5(b)(ii) of the Hitachi Claims
                       Order.

 Notwithstanding the escrowed amounts set forth in paragraphs 14.A(5) and 14.D of this Order,

 such escrowed amounts shall not constitute a limitation upon Hitachi or Hitachi America, Ltd., or

 otherwise affect any parties' rights related thereto, with all such rights being expressly reserved.

          15.       Attachment to Sale Proceeds. Any pre or post-petition Liens and Claims on the

 Property shall attach only to the sale proceeds of assets sold hereunder, to the same extent, priority

 and validity that existed as of the Closing Date without the necessity of further filing, recording or

 other perfection and otherwise pursuant to prior orders of this Court. This Order may be filed,

 recorded or otherwise placed in the public records of any governmental authority, public office or

 any other entity to evidence the perfection of any secured lenders' liens on the sale proceeds of its

 collateral.

          16.       Free and Clear. Upon the Closing, and unless otherwise specifically provided for

 herein or in the Purchaser APA, those parties holding Liens and Claims related to the Property are

 directed to execute such documents and take all other action necessary to release such Liens and

 Claims in the Property, as may have been recorded or may otherwise exist.                  The Debtors'

 Representative is further authorized, directed and ordered to execute such documents and take all

 other actions necessary to effectuate the terms of the Purchaser APA and this Order.

          17.       Discharge of Liens. The Debtors and Purchaser are hereby authorized to file,

 register, or otherwise record this Order with any and all local and state taxing and other

 governmental authorities. This Order shall constitute due and sufficient evidence that, upon the

 Closing, all Liens and Claims in or against the Property prior to and through the Closing Date have

 been unconditionally released, discharged and terminated.



 ORDER APPROVING MOTION FOR ORDER AUTHORIZING SALE OF THE KC7 RANCH                                 PAGE 9
 6709370 v10 (71616.00002.000)
Case 17-45166-mxm11
        Case 4:21-cv-00005-DC-DF
                      Doc 343 Filed 01/28/19
                                     Document Entered
                                              1 Filed 01/28/19
                                                      01/27/21 10:32:40
                                                                Page 16 of
                                                                        Page
                                                                           38 10 of 13



           18.       Further Discharge of Liens. If any person or entity (other than Hitachi) that has

  filed a mechanic's and/or materialmen's lien, deed of trust, mortgage, judgment lien, financing

  statement or other document or agreement evidencing Liens and Claims in, on or against the

  Property shall not have delivered to Purchaser at or prior to the Closing Date, in proper form for

  filing and executed by the appropriate parties, termination statements, instruments of satisfaction,

  releases of all liens, claims, encumbrances or interests that the person or entity has against the

  Property, the CMP, Debtors, and Purchaser are hereby authorized to execute and file such

  statements, instruments, releases and other documents on behalf of the person or entity after the

  occurrence of the Closing.

  D.       ASSUMPTION AND ASSIGNMENT OF DESIGNATED CONTRACTS

           19.       Assumption and Assignment.      Pursuant to sections 105(a) and 365(a) of the

  Bankruptcy Code, the contract identified on Exhibit E to the Purchaser APA, namely that certain

  Grazing Lease No. 8634 by and between KC7 Ranch, Ltd., as lessee, and Texas Pacific Land Trust,

  as lessor (the "Designated Contract"), shall be assumed and assigned to Purchaser effective as of

  Closing. Additionally, Debtors shall obtain a recordable Memorandum of the Designated Contract,

  if necessary, for the Title Company to issue the Title Policy (as defined in the Purchaser PSA). No

  cure amounts are due and owing Texas Pacific Land Trust, as lessor, of the Designated Contract.

           20.       Designated Contract.    The Debtors are hereby authorized and directed, in

  accordance with sections 105(a) and 365 of the Bankruptcy Code, to: (a) assume and assign to

  Purchaser, effective upon Closing, the Designated Contract; and (b) execute and deliver to

  Purchaser such documents or other instruments as may be necessary or preferable to assign and

  transfer such Designated Contract to Purchaser, including Exhibit E to the Purchaser APA.

           21.       Transfer of Unexpired Lease. Except as provided herein, the Designated Contract

  shall be transferred to and remain in full force and effect for Purchaser's benefit in accordance with


  ORDER APPROVING MOTION FOR ORDER AUTHORIZING SALE OF THE KC7 RANCH                            PAGE 10
  6709370 v10 (71616.00002.000)
Case 17-45166-mxm11
        Case 4:21-cv-00005-DC-DF
                      Doc 343 Filed 01/28/19
                                     Document Entered
                                              1 Filed 01/28/19
                                                      01/27/21 10:32:40
                                                                Page 17 of
                                                                        Page
                                                                           38 11 of 13



  their respective terms, notwithstanding any provision in any such Designated Contract (including,

  without limitation, those of the type described in sections 365(b)(2) and (f) of the Bankruptcy Code)

  that prohibits, restricts, or conditions such assignment or transfer. Pursuant to section 365(k) of the

  Bankruptcy Code, the Debtors shall be relieved from any further liability with respect to such

  Designated Contract after their assumption and assignment to Purchaser.

           22.       Defaults Cured. All defaults of the Debtors under the Designated Contract arising

  or accruing prior to Closing shall be deemed cured and all other requirements of section 365(b) shall

  be deemed satisfied.

           23.       Debtors' Protections.   Except as otherwise provided herein, each non-debtor

  counter-party to a Designated Contract is hereby forever barred and estopped from asserting against

  the Debtors, their estates, Purchaser, or property of either one of them, any default existing as of the

  Sale Hearing or, as against Purchaser, any counterclaim, defense, setoff, recoupment, or any other

  claim asserted or assertable against the Debtors with respect to the Designated Contract.

           24.       Future Performance.     Purchaser has provided adequate assurance of future

  performance of the Designated Contracts within the meaning of section 365(f)(2) of the Bankruptcy

  Code.

  E.       ORDER EFFECTIVE IMMEDIATELY

           25.       This Order is effective and enforceable immediately upon entry notwithstanding any

  provision in the Bankruptcy Code or the Bankruptcy Rules, including, without limitation,

  Bankruptcy Rules 6004(h) and 6006(d).

           26.       At Closing, the Title Company shall disburse and/or escrow, as the case may be,

  in addition to the amounts necessary to payoff Hitachi's liens and such other amounts set forth in

  paragraph 14 herein, the following amounts: (i) $100,401 for the Owner Title Policy, (ii) $2,500

  in other Title Charges, (iii) $5,845.50 for survey fees, ad valorem and related property taxes,


  ORDER APPROVING MOTION FOR ORDER AUTHORIZING SALE OF THE KC7 RANCH                              PAGE 11
  6709370 v10 (71616.00002.000)
Case 17-45166-mxm11
        Case 4:21-cv-00005-DC-DF
                      Doc 343 Filed 01/28/19
                                     Document Entered
                                              1 Filed 01/28/19
                                                      01/27/21 10:32:40
                                                                Page 18 of
                                                                        Page
                                                                           38 12 of 13




  included pro-rated amounts, and such other amounts as set forth on the Title Company’s closing

  statement as approved by both the Title Company and Debtors, as sellers. The Title Company is

  authorized to pay amounts substantially similar to items (i) through and including (iii) in this

  paragraph, given the final amounts may differ by immaterial amounts. After Closing and the

  payment as provided herein and in the Title Company’s closing statement together with any

  appropriate escrows, all remaining amounts shall be delivered to the Debtors by the Title

  Company.

  F.       RETENTION OF JURISDICTION

           27.       This Court shall retain exclusive jurisdiction to interpret and enforce the provisions

  of the Purchaser APA, and all aspects of this Order and further to hear and determine any and all

  disputes between the Debtors, CMP, the Purchaser and/or any interested party.

                                        ### END OF ORDER ###


  Prepared By:

  Joseph M. Coleman
  State Bar No. 0456610
  KANE RUSSELL COLEMAN LOGAN PC
  3700 Thanksgiving Tower
  1601 Elm Street
  Dallas, TX 75201
  Telephone: (214) 777-4200
  Telecopier: (214) 777-0049
  E-mail: jcoleman@krcl.com




  ORDER APPROVING MOTION FOR ORDER AUTHORIZING SALE OF THE KC7 RANCH                               PAGE 12
  6709370 v10 (71616.00002.000)
Case 4:21-cv-00005-DC-DF Document 1 Filed 01/27/21 Page 19 of 38




                  EXHIBIT “B”
     Case 17-45166-mxm11
            Case 4:21-cv-00005-DC-DF
                           Doc 260 Filed Document
                                         10/03/18 1Entered
                                                     Filed 01/27/21
                                                            10/03/18 16:43:15
                                                                     Page 20 ofPage
                                                                               38 1 of 3




The following constitutes the ruling of the court and has the force and effect therein described.


Signed October 3, 2018
                                            ____________________________
                                            United States Bankruptcy Judge
_____________________________________________________________________


                                IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE NORTHERN DISTRICT OF TEXAS
                                         FORT WORTH DIVISION

      In re:                                                     §
                                                                 §         CASE NO. 17-45166-mxm
      KC7 RANCH, LTD, et al.,                                    §         Chapter 11
                                                                 §         (Jointly Administered)
                                    Debtors.                     §


                ORDER GRANTING EXPEDITED APPLICATION TO RETAIN BROKER



                 Came on for consideration the Expedited Application to Retain Broker [Docket No. 246]

      (the "Application") filed by Joseph M. Coleman, the Chief Marketing Professional in the above

      captions jointly administered bankruptcy cases (the "CMP"). The Court finds that sufficient notice

      of the Application was given, that no further notice is required, and that based upon the Brokerage

      Agreement1 and the Uechtritz Declaration submitted pursuant to Federal Rule of Bankruptcy

      Procedure 2014 in support thereof: (1) KC7 Ranch, Ltd.'s retention by and through the CMP, of

      Bernard Uechtritz and the Icon Global Group (the "Broker") in accordance with the terms of the

      Brokerage Agreement is necessary, is based upon the sound business judgment of the CMP, and is

      1
          All capitalized terms not defined herein shall have the definition ascribed to them in the Application.
      _____________________________________________________________________________________________________________________
      ORDER AUTHORIZING EXPEDITED APPLICATION TO RETAIN BROKER                                                    Page 1 of 3
      6547928v3 (71616.00002.000)
Case 17-45166-mxm11
       Case 4:21-cv-00005-DC-DF
                      Doc 260 Filed Document
                                    10/03/18 1Entered
                                                Filed 01/27/21
                                                       10/03/18 16:43:15
                                                                Page 21 ofPage
                                                                          38 2 of 3



 in the best interests of the Debtors' estates and creditors; and 2) Mr. Uechtritz and the Icon Global

 Group do not hold or represent an interest adverse to the Debtor, its creditors, or its estate with

 respect to the matters for which they will be engaged and are otherwise "disinterested persons" as

 that term is defined in section 101(14) of the Bankruptcy Code. It is therefore:

          ORDERED that the Application is granted and the terms and requests set forth in such

 Application are approved such that the CMP shall be and is hereby authorized to retain and employ

 Broker on behalf of KC7 Ranch, Ltd., pursuant to the terms and conditions of the Application and

 the Brokerage Agreement. It is further

          ORDERED that the Brokerage Agreement shall be amended to specifically exclude from

 assets to be sold: (i) those assets identified in that certain Agreed Order Regarding Ranch Contents entered

 by Arbitrator Roland Johnson of the American Arbitration Association in Case No. 01-17-0003-

 3695, styled In the Matter of the Arbitration between Glenn M. Darden, et al. v. Thomas D.

 Darden, et al.; and (ii) the Debtor's 2016 Suburban, 2016 Lexus, 2014 Black Jeep Wrangler

 Unlimited, 2004 Ford Excursion, and Suburban motor and parts as identified on the Debtor's

 Schedule A/B: Assets – Real and Personal Property [Docket No. 53], which vehicles shall be sold

 separately unless the Debtor later agrees, at the Broker's request to the inclusion of the

 aforementioned vehicles. It is further

          ORDERED that Broker shall be and hereby is employed pursuant to section 328 of the

 Bankruptcy Code. It is further

          ORDERED that the CMP, on behalf of KC7 Ranch, Ltd., shall be, and hereby is

 authorized to execute such documents and to take such actions as are necessary to effectuate the

 Brokerage Agreement, and to cause the sale of the Property, as set forth in the Application.


                                        # # # END OF ORDER # # #


 _____________________________________________________________________________________________________________________
 ORDER AUTHORIZING EXPEDITED APPLICATION TO RETAIN BROKER                                                    Page 2 of 3
 6547928v3 (71616.00002.000)
Case 17-45166-mxm11
       Case 4:21-cv-00005-DC-DF
                      Doc 260 Filed Document
                                    10/03/18 1Entered
                                                Filed 01/27/21
                                                       10/03/18 16:43:15
                                                                Page 22 ofPage
                                                                          38 3 of 3




 Prepared by:
 Joseph M. Coleman
 State Bar No. 0456610
 John J. Kane
 State Bar No. 24066794
 KANE RUSSELL COLEMAN LOGAN PC
 3700 Thanksgiving Tower
 1601 Elm Street
 Dallas, TX 75201
 Telephone: (214) 777-4200
 Telecopier: (214) 777-0049
 E-mail: jcoleman@krcl.com




 _____________________________________________________________________________________________________________________
 ORDER AUTHORIZING EXPEDITED APPLICATION TO RETAIN BROKER                                                    Page 3 of 3
 6547928v3 (71616.00002.000)
Case 4:21-cv-00005-DC-DF Document 1 Filed 01/27/21 Page 23 of 38




                  EXHIBIT “C”
Case 4:21-cv-00005-DC-DF Document 1 Filed 01/27/21 Page 24 of 38
Case 4:21-cv-00005-DC-DF Document 1 Filed 01/27/21 Page 25 of 38
Case 4:21-cv-00005-DC-DF Document 1 Filed 01/27/21 Page 26 of 38
Case 4:21-cv-00005-DC-DF Document 1 Filed 01/27/21 Page 27 of 38
Case 4:21-cv-00005-DC-DF Document 1 Filed 01/27/21 Page 28 of 38
Case 4:21-cv-00005-DC-DF Document 1 Filed 01/27/21 Page 29 of 38
Case 4:21-cv-00005-DC-DF Document 1 Filed 01/27/21 Page 30 of 38
Case 4:21-cv-00005-DC-DF Document 1 Filed 01/27/21 Page 31 of 38
Case 4:21-cv-00005-DC-DF Document 1 Filed 01/27/21 Page 32 of 38
Case 4:21-cv-00005-DC-DF Document 1 Filed 01/27/21 Page 33 of 38
Case 4:21-cv-00005-DC-DF Document 1 Filed 01/27/21 Page 34 of 38
Case 4:21-cv-00005-DC-DF Document 1 Filed 01/27/21 Page 35 of 38
Case 4:21-cv-00005-DC-DF Document 1 Filed 01/27/21 Page 36 of 38




                  EXHIBIT “D”
        Case 4:21-cv-00005-DC-DF Document 1 Filed 01/27/21 Page 37 of 38




                                       CAUSE NO. CV-2002661

JAMES L. AHERN, JR.                                 §          IN THE DISTRICT COURT OF
    Plaintiff,                                      §
                                                    §
     v.                                             §
ROBERT MOULTON BRIGGS,                              §
BRIGGS/FREEMAN REAL ESTATE                          §
BROKERAGE, INC., D/B/A BRIGGS                       §          JEFF DAVIS COUNTY, TEXAS
FREEMAN SOTHEBY’S INTER-                            §
NATIONAL REALTY, IG ICON                            §
GLOBAL REAL ESTATE, LLC,                            §
MATTHEW CLARK MCWILLIAMS,                           §
MCM REAL ESTATE ADVISORS, LLC,                      §
AND BERNARD UECHTRITZ                               §
     Defendants.                                    §          394th JUDICIAL DISTRICT
                        DEFENDANTS BERNARD UECHTRITZ’S AND
                          IG ICON GLOBAL REAL ESTATE, LLC’S
                                   ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:
        COME NOW BERNARD UECHTRITZ AND IG ICON GLOBAL REAL ESTATE, LLC,

defendants in the above-referenced case (the “Defendants”), and file this their original answer to

the petition filed herein:

        1.      Defendant Bernard Uechtritz enters a general denial.

        2.      Defendant IG Icon Global Real Estate, LLC enters a general denial.

        3.      The Defendants deny each and every, all and singular, the material allegations of

fact and law contained in the Plaintiff’s Original Petition, and demand strict proof thereof.

        WHEREFORE, PREMISES CONSIDERED, the Defendants request that the Petition be

dismissed or that, in the alternative, upon final trial on the merits, if necessary, that the Plaintiff

take nothing and that Defendants be awarded their costs together with such other relief as to which

they may be justly entitled.




Defendants Bernard Uechtritz’s and
IG Icon Global Real Estate, LLC’s Original Answer
Page 1
        Case 4:21-cv-00005-DC-DF Document 1 Filed 01/27/21 Page 38 of 38




        Dated: January 27, 2021.

                                                      Respectfully submitted,

                                                        /s/ Joyce W. Lindauer
                                                      Joyce W. Lindauer
                                                      State Bar No. 21555700
                                                      Kerry S. Alleyne
                                                      State Bar No. 24066090
                                                      Guy H. Holman
                                                      State Bar No. 24095171
                                                      Joyce W. Lindauer Attorney, PLLC
                                                      1412 Main St., Suite 500
                                                      Dallas, Texas 75202
                                                      Telephone: (972) 503-4033
                                                      Facsimile: (972) 503-4034
                                                      Email:
                                                          joyce@joycelindauer.com
                                                          guy@joycelindauer.com
                                                          kerry@joycelindauer.com
                                                    ATTORNEYS FOR BERNARD UECHTRITZ
                                                    AND IG ICON GLOBAL REAL ESTATE,
                                                    LLC


                                    CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the above and foregoing document has been
delivered via email and certified mail to the below counsel of record, on this the 27th day of
January, 2021.

D. John Neese
Andrew K. Meade
Wayne D. Collins
Leann M. Pinkerton
Meade & Neese, LLP
2118 Smith St.
Houston, Texas 77002

                                                        /s/ Joyce W. Lindauer
                                                      Joyce W. Lindauer




Defendants Bernard Uechtritz’s and
IG Icon Global Real Estate, LLC’s Original Answer
Page 2
